Citation Nr: 1003771	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher Dependency and Indemnity 
Compensation (DIC) rate.

2.  Entitlement to an earlier effective date, earlier than 
April 1, 2006, for the grant of full dollar DIC rate.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The Veteran had active service with the New Philippine Scout 
from May 1946 to March 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to full dollar DIC 
rate was received by the RO on April 11, 2007.

2.  Prior to April 1, 2007, there was no claim, informal 
claim, or intent to file a claim for full dollar DIC rate.

3.  The Veteran died in September 1993.

4.  The appellant was awarded DIC benefits at the full dollar 
rate according to the monthly entitlement amounts specified 
by statute with a progressive calculation according to 
statute beginning on April 1, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 1, 
2006, for the grant of payment of DIC benefits at the full-
dollar rate are not met.  38 U.S.C.A. §§ 5110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.42, 3.400, 3.405, 3.505 
(2009).

2.  There is no basis in the law for assigning a higher rate 
of DIC benefits.  38 U.S.C.A. § 1311 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.3, 3.4, 3.5 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  The 
Board notes that the essential facts in this case have been 
fully developed and are not in dispute.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

Legal Criteria and Analysis

A.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.

However, section 5110(g) provides an exception to this 
general rule.  Under section 5110(g), a claimant who is 
awarded compensation benefits pursuant to a liberalizing law 
or VA issue may be entitled to benefits prior to the date of 
his application for benefits.  In the case of a liberalizing 
law that takes effect prospectively, an earlier effective 
date may be warranted if the claimant can demonstrate that he 
"met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim" or the date of the RO decision granting 
entitlement to the benefit.  If a claim for benefits is 
either reviewed on the initiative of VA or at the request of 
the claimant within one year from the effective date of the 
law or VA issue, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. § 3.114(a) 
(1); McKay v. Brown, 9 Vet. App. 183 (1996).  If a claim is 
either reviewed on the initiative of VA or at the request of 
the claimant more than one year after the effective date of a 
liberalizing law, benefits maybe authorized for a period of 
one year prior to the date of receipt of such a request.  38 
C.F.R. § 3.114(a) (2).

Factual Background

By a rating decision in October 1996, the RO granted DIC 
under 38 U.S.C. § 1151 effective April 1, 1995.  The award 
was based under Philippine Rules of payment.  

In June 2001 the appellant filed a claim for payment of her 
DIC benefits at the full dollar rate.  At the time, the law 
did not provide for payment of DIC benefits at the full 
dollar rate for survivors of Philippine veterans.  

In June 2001, the AOJ informed her that there was no 
provision for payment of DIC benefits at the full dollar rate 
for survivors of Philippine veterans.  

In March 2005 the RO sent the appellant a letter requesting 
that she verify her marital status.  

In a letter dated in February 2007 the RO informed the 
appellant they were working on her possible entitlement to 
payment of DIC at the full dollar rate.  The RO informed the 
appellant that Public Law 108-103, the Veterans Benefit Act 
of 2003, allowed payment of DIC at the full dollar rate to 
survivors of veterans who served in the Commonwealth Army of 
the Philippines, Special Philippine Scouts, or organized 
guerilla groups, if the survivors reside in the United States 
as United States citizens or aliens lawfully admitted for 
permanent residence.  

In a statement of April 2007 the appellant stated that she 
had been absent from the United States from March 23, 1992 to 
May 22, 1992, from August 5, 1996 to November 5, 1996, from 
January 16, 1999 to April 22, 1999, from October 28, 2000 to 
January 4, 2001, from January 27, 2002 to July 24, 2002, from 
October 27, 2003 to May 27, 2004 and from September 6, 2005 
to March 2, 2006.

In April 2007, the appellant submitted proof of her status as 
a permanent resident of the United States in the form of 
photocopies of her Permanent Resident Card and Social 
Security Card.  In April 2007, the AOJ confirmed the 
appellant's status as a permanent resident.  In a May 2007 
letter, the RO acknowledged having reviewed the appellant's 
passport with the following entries: arrival in the 
Philippines on October 27, 2003 and departure on May 27, 
2004, and arrival in the Philippines on September 6, 2005 and 
departure on March 2, 2006.  The letter noted that the 
passport does not show that the appellant left the U.S. at 
any other time thereafter.

In a letter of May 2007, the RO informed the appellant that 
her claim to full dollar rate was denied as they had asked 
for a additional information, such as a copy of her 
Naturalization Certificate of Permanent Resident Status 
Certificate and proof of her U.S. residence such as a 
driver's license, a current lease or purchase agreement or 
utility bill and they had not received the requested 
information.  

In a July 2007 letter, the RO informed the appellant that 
they were awarding benefits at the full dollar rate effective 
April 1, 2006.  

Analysis

The appellant argues that she is entitled to the full-dollar 
amount since the date of the death of her husband in 
September 1993.  

Initially, the Board notes first that the effective date for 
the award of payment of DIC benefits at the full dollar rate 
cannot be before December 27, 2003, as the law prior to that 
date did not provide for payment of DIC benefits at the full-
dollar rate survivors of Philippine veterans.  The law 
changed, allowing for survivors of Philippine veterans to be 
paid the full dollar amount based upon their citizenship and 
residency in the United States.  

The appellant became potentially entitled to payment of DIC 
benefits at the full dollar rate on the effective date of the 
change in the law or December 27, 2003.  However, a review of 
the record shows that there is no claim, informal claim, or 
intent to file a claim for entitlement to payment of DIC 
benefits at the full dollar rate prior to April 11, 2007.  
The Board acknowledges that there is communication in the 
file from the appellant between December 27, 2003 and April 
11, 2007.  Specifically, the appellant submitted a marital 
status questionnaire in March 2005.  However, this letter 
does not include a request for payment of DIC benefits at the 
full dollar rate.  Therefore, the letter of March 2005 cannot 
be construed as a claim, an informal claim, or an intent to 
file a claim.   

Here, the first communication from the appellant which can be 
construed as a claim is her statement received on April 11, 
2007 which she submitted after the RO, in a letter of 
February 2007, invited her to submit a claim for payment of 
DIC benefits at the full dollar rate.  The RO has assigned an 
effective date of the award of April 1, 2006.  This predates 
the appellant's claim.  As there was no claim, informal claim 
or an intent to file a claim prior to April 11, 2007, there 
is no basis on which to grant the appellant an effective date 
for payment of DIC benefits at the full dollar rate prior to 
April 1, 2006.  

The Board does not believe that the provisions of effective 
date for liberalizing laws apply in the appellant's case.  
Nonetheless, even if applicable, these provisions do not 
provide for an earlier effective date than the already 
assigned April 1, 2006.

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits but only to the Philippine veteran who 
is residing in the U.S. and who is either a U.S. citizen or 
an alien lawfully admitted for permanent residence in the 
U.S.  See 38 U.S.C.A. § 107 (West 2002).  On December 16, 
2003, the President signed Pub. L. 108-183, 117 Stat. 2651, 
which allowed for survivors of all Philippine service 
veterans receiving DIC payments to be entitled to full-dollar 
payments of benefits while residing in the U.S.  38 U.S.C.A. 
§ 107 (West 2002 & Supp. 2008).

In order to be eligible to receive benefits at the full-
dollar rate, a veteran's survivor must reside in the U.S. and 
be either a citizen of the U.S. or an alien lawfully admitted 
for permanent residence in the U.S. 38 C.F.R. § 3.42(b).

Under section 5110(g), a claimant who is awarded compensation 
benefits pursuant to a liberalizing law or VA issue may be 
entitled to benefits prior to the date of his application for 
benefits.  In the case of a liberalizing law that takes 
effect prospectively, an earlier effective date may be 
warranted if the claimant can demonstrate that he "met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim" or the date of the RO decision granting 
entitlement to the benefit.  If a claim for benefits is 
either reviewed on the initiative of VA or at the request of 
the claimant within one year from the effective date of the 
law or VA issue, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. § 3.114(a) 
(1); McKay, supra.  If a claim is either reviewed on the 
initiative of VA or at the request of the claimant more than 
one year after the effective date of a liberalizing law, 
benefits maybe authorized for a period of one year prior to 
the date of receipt of such a request.  38 C.F.R. § 3.114(a) 
(2).

Initially, the Board notes that in February 2007 the AOJ sent 
the appellant a letter notifying her that they were working 
on her possible entitlement to payment of DIC compensation at 
the full dollar rate.  This letter was not a claim, but 
rather an invitation to file a claim.  Therefore, this letter 
does not impact the effective date of the benefit.  

In this case, the effective date of the law allowing full 
dollar rate payment for DIC benefits was December 27, 2003.  
The appellant submitted a claim which was received on April 
11, 2007.  Thus, since the review was initiated more than 1 
year after the date of the liberalizing regulation, any 
retroactive award would be limited to 1 year, or April 2006.  
38 C.F.R. § 3.114.  However, the appellant must meet all of 
the requirements under the law before payment at the full 
dollar rate can be made.  

In this case the appellant has been awarded payment of DIC 
benefits at the full dollar rate effective April 1, 2006.  A 
review of the record shows that this is the earliest day 
possible for the payment of DIC at the full dollar rate.  
Prior to that date, the appellant had not continuously met 
the requirements under the law.  Moreover, the appellant had 
not filed a claim for DIC at the full dollar rate since the 
law allowing for the same was enacted.  

As noted above, the appellant may be paid a retroactive award 
limited to a year prior to the date of the filing of the 
claim if she meets all of the requirements for entitlement to 
the benefit required under the law.  The law requires that 
the appellant be a U.S. citizen or an alien lawfully admitted 
for permanent residence in the U.S. and be residing in the 
U.S. in order to receive payment at the full dollar rate.  In 
order to receive benefits at the full-dollar rate, a 
veteran's survivor must be physically present in the United 
States for at least 183 days of each calendar year in which 
he or she receives payments at the full-dollar rate, and may 
not be absent from the United States for more than 60 
consecutive days at a time.  38 C.F.R. § 3.42.

A review of the record shows that the appellant is a 
permanent resident of the U.S. and has been residing in the 
United States for more than 183 consecutive days without 
being absent for more than 60 consecutive days.  Indeed, the 
record shows that while the appellant was in the Philippines 
from September 6, 2005 to March 2, 2006, she has continuously 
resided in the United States since then.  However, as noted 
above, the appellant did not file a claim until April 2007.  
Therefore, the earliest she can be granted DIC at the full 
dollar rate is April 2006.  This is the currently assigned 
effective date of the award.  

The Board notes that prior to that date, the appellant did 
not meet all of the provisions under the law.  Indeed, the 
record shows the appellant was in the Philippines from 
October 27, 2003 to May 27, 2004 and then again from 
September 6, 2005 to March 2, 2006.  Therefore, the record 
shows that the appellant was absent from the United States 
for more than 60 consecutive days in 2004 and 2005.  
Therefore, she did not establish continued entitlement under 
the law form the date of the law through the date of the 
claim.  

Accordingly, the Board finds that the criteria for an 
effective date earlier than April 1, 2006, for payment of VA 
benefits at the full-dollar rate are not met.  The 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

B.  Entitlement to a higher DIC rate

The appellant is seeking a higher rate of DIC benefits.  
Specifically, she claims that she is entitled to a higher 
rate of the full dollar DIC benefits granted effective April 
1, 2006.  Certain VA death benefits, including death pension, 
death compensation, and DIC are payable to a veteran's 
surviving spouse.  38 U.S.C.A. §§ 1310, 1541; 38 C.F.R. § 
3.5.  The appellant contends, however, that she is entitled 
to a greater amount of payment than the RO has determined is 
the correct rate.

DIC is paid to a surviving spouse at a rate specified by law.  
38 U.S.C.A. § 1311(a)(1); 38 C.F.R. § 3.5.  Under certain 
circumstances an increased from the specified amount may be 
allowed.  

The relevant facts in this case are not in dispute.  The 
appellant contends that she is entitled to DIC at a higher 
rate on the basis of her assertion that the RO has 
misinterpreted or misapplied the governing laws specifying 
the correct amount of payment because she has a friend who is 
also receiving DIC benefits but at a higher amount.  The 
Board finds that there is no basis on which to grant a higher 
DIC rate.

The appellant contends, as set out in a statement of November 
2007, that she is entitled to a payment in the amount of 
$1,322 each month, which is the amount that a friend of hers 
has been receiving since 2004 for her DIC benefits.  

As noted above, the amount of DIC paid to a surviving spouse 
is determined by statute.  See 38 U.S.C.A. § 1311.  The 
monthly rate fluctuates slightly from time to time.  38 
U.S.C.A. § 1311(a)(1).  The Board notes that the appellant 
was initially awarded $1,033 monthly in DIC benefits 
effective April 1, 2006.  Her benefits have since been 
increased to $1,091 effective December 1, 2007.  This is the 
rate specified in 38 U.S.C. § 1311(a)(1).  Therefore, the 
issue before the Board is whether the appellant is entitled 
to an increase to her DIC benefits.  

The basic rate shall be increased by a fixed amount in the 
case of the death of a veteran who at the time of death was 
in receipt of or was entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

In this case, the Veteran was not, at the time of his death, 
in receipt of or was entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years before his 
death.  Indeed, the Veteran was not service connected for any 
disabilities at the time of his death.  As such, the 
appellant is not eligible to receive increased DIC benefits 
under 38 U.S.C.A. § 1311(a)(2).

Although a surviving spouse may not be entitled to an 
increased amount of DIC under the basic rate, additional 
compensation may be payable to the surviving spouse for each 
dependent child of the Veteran under the age of eighteen, in 
addition to the basic DIC rate; and/or if it is medically 
shown that the surviving spouse is in need of regular aid and 
attendance and/or by reason of being housebound.  This 
additional compensation for aid and attendance or by reason 
of being housebound is referred to as special monthly DIC.  
38 U.S.C.A. § 1311(c); 38 C.F.R. § 3.351(a)(3) & (4).  This 
fixed amount of special monthly DIC is also determined by 
statute, depending on whether the veteran died before or 
after January 1, 1993.  38 U.S.C.A. § 1311.

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need for 
regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability.  The "permanently housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
surviving spouse's lifetime.  38 U.S.C.A. § 1311(d); 38 
C.F.R. § 3.351(e).  The rate of pay for aid and attendance 
status is higher than the rate of pay for housebound status, 
and neither the statute nor the regulations provide for the 
assignment of both payments at the same time.  See 38 C.F.R. 
§ 1311(d).

In this case, the appellant does not have dependents of the 
Veteran who are under the age of eighteen to warrant 
additional compensation under 38 U.S.C.A. § 1311(b).  In this 
regard, the record shows that she has two children, born in 
March 1974 and September 1986.  Therefore, the appellant's 
children were over the age of 18 in April 2006, the date of 
the grant of DIC benefits at the full dollar rate.  
Therefore, the appellant is not entitled to a higher rate 
based on dependent children.

The record further shows that the appellant is not in need of 
regular aid and attendance or on housebound status.  
Therefore, the appellant is not entitled to a higher DIC rate 
based on these conditions.  

In sum, the Board finds that the appellant is receiving the 
maximum DIC benefit allowed by statute. See 38 U.S.C.A. § 
1311.  The appellant was initially awarded $1,033 per month 
in DIC payments at the time DIC at the full dollar rate was 
granted in April 2006.  This was the maximum benefit allowed 
under the law and the monthly rate which was in effect at the 
time.  Her benefits have since been increased to $1,091 
effective December 1, 2007.  This is the rate specified in 
38 U.S.C. § 1311(a)(1).  The appellant does not meet any of 
the requirements which would allow for an increase in her 
benefits.  There is no basis in the law for granting the 
appellant's claim to direct a higher rate of payment.  The 
appellant is not entitled to a higher rate of DIC, and as a 
matter of law her claim must be denied.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  The doctrine of 
reasonable doubt is not for application here as this issue is 
resolved as a question of law with no dispute or controversy 
regarding the factual record.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to a higher rate for DIC payments is denied.

Entitlement to an earlier effective date, earlier than April 
1, 2006, for the grant of full dollar DIC benefits is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


